Citation Nr: 0204365	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  97-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the previously denied claim of entitlement to service 
connection for diabetes mellitus.  

2.  Whether new and material evidence has been presented to 
reopen the previously denied claim of entitlement to service 
connection for varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to July 
1952 and from October 28 to November 28, 1962.  He also had 
service in the Air Force and Army Reserve, including numerous 
periods of active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 1996 and May 1997 decisions by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) that respectively denied the veteran's 
applications to reopen previously denied claims of 
entitlement to service connection for diabetes mellitus and 
varicose veins.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The RO denied service connection for varicose veins in a 
January 1977 rating decision.  The veteran did not appeal 
that determination.  

3.  The RO denied service connection for diabetes mellitus in 
an April 1990 decision.  The veteran did not appeal that 
determination.

4.  Evidence submitted since the January 1977 and April 1990 
determinations bears directly and substantially upon the 
specific matters under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of each claim, 
respectively.  

5.  Varicose veins and diabetes mellitus are not of service 
origin nor are they related to the veteran's periods of 
ACDUTRA or INACDUTRA.  


CONCLUSIONS OF LAW

1.  The evidence received since the January 1977 rating 
decision, which denied service connection for varicose veins, 
is new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 
3.156 (2001).  

2.  Varicose veins were not incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
1153 (West 1991 & Supp. 2001); 38 C.F.R. § 3.306 (2001).

3.  The evidence received since the April 1990 decision, 
which denied service connection for diabetes mellitus, is new 
and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 3.156 
(2001).

4.  Diabetes mellitus was not incurred in or aggravated by 
military service nor may it be presumed to have been incurred 
inservice.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 
1113, 1131, 1137, 1153 (West 1991 & Supp. 2001); 38 C.F.R. 
§§  3.306, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service 
on active duty.  38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp.2001); 38 C.F.R. § 3.6 (2001).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 3, 1946, and diabetes mellitus becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption may be rebutted by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred or aggravated by inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 & 
Supp.2001). 

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.356(a) (2001). 

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed it may not thereafter be reopened and allowed and 
a claim based upon the same factual basis may not be 
considered.  38 C.F.R. § 3.104.  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2001).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  In order 
to reopen a finally denied claim there must be new and 
material evidence presented since the claim was last finally 
disallowed on any basis, not only since the claim was last 
denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The regulatory changes to § 3.156(a) (new and material 
claims) and the second sentence of § 3.159(c) apply to claims 
filed on or after August 29, 2001.  As these claims were 
filed before that date, the revised version of the 
regulations does not apply and the Board will consider the 
attempt to reopen in light of the version of 38 C.F.R. 
§ 3.156 in effect in 2000.  

In this regard, the record shows that the veteran was 
informed in the statement of the case and supplemental 
statements of the case of the requirements necessary to 
establish his claims.  Also, all available records have been 
obtained.  Thus, the Board is satisfied that the pertinent 
criteria set forth in the VCAA have been met.  

Factual Background

The evidence of record at the time the January 1977 and April 
1990 decisions by the RO is summarized.  The service medical 
records for his active duty contain no complaints, treatment 
or diagnoses of diabetes mellitus or varicose veins. 

In December 1976 the veteran filed a claim seeking to 
establish entitlement to service connection for diabetes 
mellitus and varicose veins, asserting the diabetes mellitus 
began in 1968 and the varicose veins began in 1969.  He 
reported having been treated for diabetes mellitus by a 
civilian physician beginning in 1968, and for varicose veins 
in service from October 1969 to January 1976.  He also 
reported having served on active duty from 1948 to 1952, and 
that he was a reservist in the United States Army Reserves 
when these disabilities occurred.  

In conjunction with his original claim of entitlement to 
service connection the veteran submitted a military Physical 
Profile Serial Report, dated in January 1976, that identified 
the following defects as permanent conditions:  diabetes, 
controlled; and varicosity, right lower leg.  The physical 
restriction identified was as follows:  "[Veteran] should 
not wear high top boots."  Also of record was a memorandum 
dated in October 1969 from the United States Air Force 
Hospital at Patrick Air Force Base reporting the veteran had 
extensive varicosities of the veins of the right foot which 
were productive of no symptoms as long as low-cut shoes were 
worn.  

In a rating decision dated in January 1977 service connection 
was denied for diabetes mellitus and varicose veins.  At that 
time the RO determined that the service medical records were 
negative and that the veteran reported having begun treatment 
in 1968.  The veteran did not appeal that decision, and it is 
final.  38 U.S.C.A. § 7105.  As noted above, the veteran may 
reopen his claim by the submission of new and material 
evidence.  38 U.S.C.A. § 5108.  

In March 1987 the veteran submitted an application to reopen 
a claim for diabetes mellitus and varicose veins of the right 
leg.  At that time he reported that he had diabetes mellitus 
from 1969 to the present and varicose veins of the right leg 
in 1969 to the present, including 1974 and 1976.  Also 
received at this time were Reserve administrative and medical 
documents.  These records include an Army Reserve quadrennial 
examination, dated in September 1974, which showed that the 
veteran was a controlled diabetic with insulin injections 
every morning. No reference was made to varicose veins.  Also 
include were documents covering a period from 1975 to 1977 
which reflect that the veteran had been recommended for 
retention the Reserve.  Also on file is a copy of a physical 
profile, which was previously of record.  

The veteran submitted a September 1973 statement from a 
private physician which is to the effect that the veteran was 
recently hospitalized and as of September 24, 1973 he was 
able to return to his normal duties.  A January 1977 
statement from the same physician is to the effect that the 
physician had been treating the veteran for diabetes mellitus 
since March 1971 and that the diabetes mellitus had been 
discovered in March 1968.  The physician stated that the 
veteran also had severe varicose veins involving the right 
leg.  Received in 1989 were private medical records showing 
treatment from 1982 to 1989 for several problems including 
diabetes mellitus and varicose veins.  The history recorded 
in November 1982 indicated diabetes mellitus was diagnosed 
1969.  Received in March 1990 were duplicative service 
records.

In April 1990 the RO denied service connection for diabetes 
mellitus.  At that time the RO determined that the diabetes 
mellitus was not incurred in or aggravated by service.  The 
veteran did not appeal that decision, and it is final.  
38 U.S.C.A. § 7105.  As previously stated the veteran may 
reopen his claims by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).

The evidence received subsequent to April 1990 includes 
Reserve medical records covering a period from January 1955 
to January 1976.  A January 1967 Reserve examination 
clinically evaluated all pertinent systems as normal.  A 
January 1971 examination report contains a history of adult 
onset of diabetes mellitus controlled with diet and PBI 
capsules.  The examination clinically evaluated the vascular 
system as normal.  A January 1976 military outpatient report 
shows that the veteran wanted his physical profile changed 
because of marked varicose veins on the lower portion of the 
right leg.  The physician indicated that this was not 
reported on his last physical.  It was reported that the 
varicosities prevented him from wearing boots.  An 
examination showed mild to marked varicosities of the right 
lower leg.  There were numerous perforations.  There was no 
edema or ulceration.  The impression was leg varicosities, 
right leg, marked.   

Also received were copies of orders providing the dates of 
the veteran's ACDUTRA from 1955 to 1978.  The pertinent 
records show that he was on ACDUTRA for approximately 15 days 
ranging from April to July from 1967 to 1978.  A March 2001 
statement from the veteran's private physician is to the 
effect that the veteran was being treated for brittle insulin 
dependent diabetes mellitus.

To summarize, the Board finds that the service documents are 
new evidence.  Furthermore, these documents bear directly and 
substantially upon the matter of whether the veteran incurred 
or aggravated diabetes mellitus and varicose veins during 
Reserve service.  As such, the evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Based on the foregoing, the Board finds 
the evidence submitted is new and material, and the claims 
are reopened. 

Once a claim has been reopened, a decision on the merits of 
the claim must be based on a de novo review of the record.  
The Board notes that the veteran was informed of the law and 
regulations in a Board Remand, dated in December 2000.

Service Connection for Diabetes Mellitus.

The service medical records for active service reflect no 
complaint or finding diagnostic of diabetes mellitus, which 
was initially manifested several years after active duty.  
The veteran's private physician indicated that the diabetes 
mellitus was discovered in March 1968.  Therefore, in order 
to establish service connection the evidence must show that 
the diabetes mellitus was either initially manifested during 
a period of ACDUTRA or was aggravated by his ACDUTRA.

In this regard, the veteran was not on ACDUTRA in March 1968.  
The diabetes mellitus thus pre-existed several periods of 
ACDUTRA.  The Reserve medical records reflect no indication 
of diabetes mellitus until the January 1971 examination when 
a history of adult onset of diabetes mellitus controlled with 
diet and PBI capsules was reported.  No other pertinent 
finding was reported.  The September 1974 quadrennial 
examination also noted that the veteran was a controlled 
diabetic with insulin injections every morning.  No other 
pertinent finding was reported. There is no medical evidence 
of record which reflects that the diabetes mellitus underwent 
a chronic increase in severity during ACDUTRA.  Likewise 
there is no evidence of any associated injury which was 
incurred in or aggravated by INACDUTRA.

After reviewing the evidence it is the judgment of the Board 
that the diabetes is not of service origin and is unrelated 
to the veteran's periods of ACDUTRA and INACDUTRA.  Thus, the 
preponderance of the evidence is against the veteran's 
claims.  

Service Connection for Varicose Veins. 

The veteran has indicated that the varicose veins has been 
present since 1969.  This is several years after his release 
from active duty.  The service medical records for active and 
Reserve duty contain no indication of varicose veins until 
January 1976 when the veteran was seen at the dispensary.  
The veteran was not on ACDUTRA at that time.  Also, there is 
no evidence that shows that varicose veins originated during 
a period of ACDUTRA in 1969.  The evidence does show that the 
varicose veins preexisted subsequence periods of ACDUTRA and 
INACDUTRA.  

The January 1976 dispensary report shows that the veteran was 
seen for a profile change due to varicose veins of the right 
leg.  The dispensary report indicates that the varicose veins 
were marked and prevented the veteran from wearing his combat 
boots.  As such the veteran was given a profile permitting 
him not to wear high top boots.  However, this fact does not, 
in and of itself, establish aggravation.  There is no medical 
evidence of record which shows that the varicose veins of the 
right leg underwent a chronic increase in severity during his 
periods of ACDUTRA.  Also, there is no evidence of any 
associated injury to the right lower extremity, which was 
incurred in or aggravated by INACDUTRA.

After reviewing the records it is the judgment of the Board 
that the preponderance of the evidence is against the 
veteran's claims.  Thus, service connection for varicose 
veins is not warranted.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for diabetes mellitus and varicose 
veins are reopened.

Service connection for diabetes mellitus and varicose veins 
is denied. 



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

